 



         

EXHIBIT 10.11(a)
     AMENDMENT dated as of October 3, 2007, to the Amended and Restated American
Color Graphics, Inc. Supplemental Executive Retirement Plan (the “Plan”), as
amended and restated effective as of July 1, 2005.
     WHEREAS, American Color Graphics, Inc. (the “Company”) sponsors the Plan
and Section 4.5 of the Plan grants the Company the right to amend the Plan.
     NOW, THEREFORE, Section 2.3(i) of the Plan is amended by deleting the
phrase “the six month anniversary of the Participant’s termination of employment
with the Company or its subsidiaries” and replacing such phrase with the
following: “the Participant’s termination of employment with the Company or its
subsidiaries, except that no payment shall be made earlier than January 1,
2008”.
     IN WITNESS WHEREOF, the Company has caused this Amendment to be duly
executed, as of the day and year first above written.

            AMERICAN COLOR GRAPHICS, INC.
      By:   /s/ Stephen M. Dyott         Name:   Stephen M. Dyott       
Title:   Chairman & CEO     

7